DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He on April 2, 2021.

Claims 52, 59, 61, 69 and 72 has been amended as follows:

52. 	(Currently amended) A method for wireless communication using orthogonal frequency division multiplexing (OFDM)-based signals performed by a base station, comprising:

in a second sub-band of the carrier, transmitting, by the base station, a second downlink sub-band OFDM signal of the OFDM-based signal in a plurality of second resource blocks associated with a second subcarrier spacing, wherein the first subcarrier spacing is one of 30 kHz or 60 kHz, wherein the second subcarrier spacing is one of 30 kHz or 60 kHz, wherein the first downlink sub-band OFDM signal and the second downlink sub-band OFDM signal are simultaneously transmitted by a transmitter of the base station, and wherein the first subcarrier spacing is different from the second subcarrier spacing,
 wherein a first number of subcarriers in each of the first resource blocks having the first subcarrier spacing  of 30 kHz or 60 kHz is 24, and wherein a second of subcarriers in each of the second resource blocks is one of 3, 6, or 12.  

59. 	(Currently amended) A method for wireless communication using orthogonal frequency division multiplexing (OFDM)-based signals, comprising:
receiving an indication of:
 a first assignment specific to a UE receiving the indication of a first sub-band of a plurality of sub-bands of a carrier, and
 a first subcarrier spacing specific to the UE and OFDM symbol duration specific to the UE associated with the first sub-band, wherein the plurality of sub-bands of the carrier comprises a second sub-band associated with a second subcarrier spacing, wherein the first subcarrier spacing is one of 30 kHz or 60 kHz, wherein the second subcarrier spacing is one of 30 kHz or 
 communicating first downlink data in at least one first resource block within the first sub-band, each resource block of the at least one first resource block having a frequency dimension defined by 24 subcarriers and having the first subcarrier spacing of 30  kHz or 60 kHz, wherein the first downlink data is simultaneously communicated with second downlink data in at least one second resource block within the second sub-band.

61. 	(Currently amended) A transmitter for transmitting communications signals using orthogonal frequency division multiplexing (OFDM)-based signals, the transmitter comprising:
a first transmit chain configured to transmit, in a first sub-band of a carrier, a first downlink sub-band OFDM signal of an OFDM-based signal in a plurality of first resource blocks associated with a first subcarrier spacing; and
a second transmit chain configured to transmit, in a second sub-band of the carrier, a second downlink sub-band OFDM signal of the OFDM-based signal in a plurality of second resource blocks associated with a second subcarrier spacing, wherein the first subcarrier spacing is one of 30 kHz or 60 kHz and the second subcarrier spacing is one of 30 kHz or 60 kHz, wherein the first downlink sub-band OFDM signal and the second downlink sub-band OFDM signal are simultaneously transmitted by the transmitter, and wherein the first subcarrier spacing is different from the second subcarrier spacing,
 wherein a first number of subcarriers in each of the first resource blocks having the first subcarrier spacing of 30  kHz or 60 kHz is 24, and wherein a second of subcarriers in each of the second resource blocks is one of 3, 6, or 12.  

69. 	(Currently amended) A user equipment (UE) for wireless communication using orthogonal frequency division multiplexing (OFDM)-based signals, the UE comprising:
	a processor; and 
a receiver configured to receive an indication of: 
a first assignment specific to the UE of a first sub-band of a plurality of sub-bands of a carrier, and a first subcarrier spacing specific to the UE and OFDM symbol duration specific to the UE associated with the first sub-band, wherein the plurality of sub-bands of the carrier comprises a second sub-band associated with a second subcarrier spacing, wherein the first subcarrier spacing is one of 30 kHz or 60 kHz, wherein the second subcarrier spacing is one of 30 kHz or 60 kHz, and wherein the second subcarrier spacing is different from the first subcarrier spacing; and
receive first downlink data in at least one first resource block within the first sub-band, each resource block of the at least one first resource block having a frequency dimension defined by 24 subcarriers and having the first subcarrier spacing of 30  kHz or 60 kHz, wherein the first downlink data is simultaneously transmitted with second downlink data in at least one second resource block within the second sub-band.  

72. 	(Currently amended) An apparatus for transmitting communications signals using orthogonal frequency division multiplexing (OFDM)-based signals, the apparatus comprising:
HW 84643564US01Page 5 of 11a transmitter;
a processor; and

 transmit, in a first sub-band of a carrier, a first downlink sub-band OFDM signal of an OFDM-based signal in a plurality of first resource blocks associated with a first subcarrier spacing; and
transmit, in a second sub-band of the carrier, a second downlink sub-band OFDM signal of the OFDM-based signal in a plurality of second resource blocks associated with a second subcarrier spacing, wherein the first subcarrier spacing is one of 30 kHz or 60 kHz, wherein the second subcarrier spacing is one of 30 kHz or 60 kHz, wherein the first downlink sub-band OFDM signal and the second downlink sub-band OFDM signal are simultaneously transmitted by the transmitter, and wherein the first subcarrier spacing is different from the second subcarrier spacing,
 wherein a first number of subcarriers in each of the first resource blocks having the first subcarrier spacing of 30  kHz or 60 kHz is 24, and wherein a second of subcarriers in each of the second resource blocks is one of 3, 6, or 12.  

Allowable Subject Matter

Claims 52-55, 58-64, 67-70, 72-75 and 77 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on January 4, 2021 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AWET HAILE/Primary Examiner, Art Unit 2474